Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-4-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,047,317 to Pfister in view of U.S. Patent No. 2,205,472 to Fagerholm, further in .
Referring to claim 1, Pfister discloses a bait cage assembly comprising, a hook – at 25, and a cage-like structure – at 10-17, mounted to the hook – see at 24,25a in figures 1-3, and having a water permeable cage body – at 10,11,14,15,22, with a re-closable opening – formed at 11,14 and see closing and opening in figure 1, the cage comprising a pivotable back cover – at 10 or 14, which is and operable to open and close the re-closable opening – see figure 1, wherein the back cover has a front surface facing into the re-closable opening – see at 10 or 14 in figures 1-5, when in a position to close the re-closable opening – see figure 1, and the back cover is pivotally connected to the cage body – see at 10-15 in figures 1-5, to pivot in a plane parallel to the front surface of the back cover – see figures 1 and 5. Pfister does not disclose a cage mounted to the hook. Fagerholm does disclose a cage – at 16,26, mounted to the hook – see figures 7-8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Pfister and add the cage of Fagerholm, so as to yield the predictable result of ensuring fish attractive material can exit the device to attract fish. Pfister as modified by Fagerholm does not disclose the back cover is substantially flat. Beatty does disclose the back cover – at 1, is substantially flat – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Pfister as modified by Fagerholm and add the flat back cover of Beatty, so as to yield the predictable result of having the cover and cage conform to the hook so as to ensure the hook is removably secured in place during use. Pfister as modified by Fagerholm and Beatty further discloses the back cover is pivotally connected at a connection location to the cage body – see at 18 of Pfister – at 29 of Fagerholm and – at 3 of Beatty, and the cage body – at 10,11 or 14,15 of Pfister - at 17,28 of Fagerholm and – at 2 of Beatty, has a volume that extends 
Referring to claim 2, Pfister as modified by Fagerholm, Beatty and Kustusch further discloses the cage comprising a keeper – at 16,17,22, surrounding the re-closable opening – see figures 1-5 of Pfister, and holding the cage body – see figures 1-5 of Pfister, and the back cover is pivotally connected to the keeper and connected to the hook – see at 10-15 in figures 1-5 of Pfister. 
Referring to claim 3, Pfister as modified by Fagerholm, Beatty and Kustusch further discloses a clasp – at 13,23,24 or 17,26, between the keeper and the back cover – see figures 1-5 of Pfister for holding the back cover and keeper in the closed position – see figures 1-5 of Pfister.
Referring to claim 4, Pfister as modified by Fagerholm, Beatty and Kustusch further discloses the clasp surrounds a portion of the hook – see at 24 and 25a in figures 1-5 of Pfister.
Referring to claims 19-20, Pfister as modified by Fagerholm, Beatty and Kustusch further discloses the hook is fixed to the back cover – see via 24 in figure 1 of Pfister and has a curved hook end that is below and in front of the cage – see at 25 in figures 1-5 of Pfister.
Claims 5-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister as modified by Fagerholm, Beatty and Kustusch as applied to claim 1 above, and further in view of U.S. Patent No. 3,688,430 to Balch.
Referring to claims 5 and 17-18, Pfister as modified by Fagerholm, Beatty and Kustusch further discloses the back cover and the keeper are substantially rigid – see figures 1-5 of Pfister, and the cage body is composed of a flexible material having spaced-apart perforations – see perforations at 27 and figures 7-8 and resilient material detailed in page 1 column 2 lines 14-19 of Fagerholm. Pfister as modified by Fagerholm, Beatty and Kustusch does not disclose the cage 
Referring to claim 6, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch does not disclose the hook is molded into the back cover. However, it would have been obvious to one of ordinary skill in the art to take the device of Pfister as modified by Fagerholm, Beatty, Kustusch and Balch and have the hook integrally molded into the back cover, so as to yield the predictable result of making the device more durable and easier to manufacture.
Referring to claim 7, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch further discloses the hook is fixed to the back cover – see via 24 in figure 1 of Pfister and has a curved hook end that is below and in front of the cage – see at 25 in figures 1-5 of Pfister.
Claims 8-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister in view of Fagerholm, further in view of Beatty, further in view of Kustusch and further in view of Balch.
Referring to claim 8, Pfister discloses a bait cage assembly comprising, a hook – at 25, and a cage-like structure – at 10-17, mounted to the hook – see at 24,25a in figures 1-3, and having a water permeable cage body – at 10,11,14,15,22, with a re-closable opening – formed at 11,14 and see closing and opening in figure 1, the cage comprising a pivotable back cover – at 10 or 14, which is and operable to open and close the re-closable opening – see figure 1, wherein the back cover has a front surface facing into the re-closable opening – see at 10 or 14 in figures 1-5, 
Referring to claim 9, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch further discloses the cage body has an approximate inverted L-shaped side profile – see at 31 in 
Referring to claim 10, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch does not disclose the hook is molded into the back cover. However, it would have been obvious to one of ordinary skill in the art to take the device of Pfister as modified by Fagerholm, Beatty, Kustusch and Balch and have the hook integrally molded into the back cover, so as to yield the predictable result of making the device more durable and easier to manufacture.
Referring to claim 11, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch further discloses the cage comprising a keeper – at 13 and/or 17 and/or 23 and/or 24 and/or 26, holding the cage body – see figures 1-5 of Pfister, and the back cover is pivotally connected to the keeper and connected to the hook – see at 10-15 in figures 1-5 of Pfister.
Referring to claim 14, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch further discloses a clasp – at 13,23,24 or 17,26, between the keeper and the back cover – see figures 1-5 of Pfister for holding the back cover and keeper in the closed position – see figures 1-5 of Pfister.
Referring to claim 15, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch further discloses the clasp surrounds a portion of the hook – see at 24 and 25a in figures 1-5 of Pfister.
.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister as modified by Fagerholm, Beatty, Kustusch and Balch as applied to claim 8 above, and further in view of U.S. Patent No. 7,028,430 to Gironda. 
Referring to claims 12 and 13, Pfister as modified by Fagerholm, Beatty, Kustusch and Balch does not disclose the rigid material is rigid plastic. Gironda does disclose the cover and keeper are made from a rigid plastic – see for example at 30-46 and column 3 lines 44-64. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Pfister as modified by Fagerholm, Beatty, Kustusch and Balch and make the device out of any desired material including the plastic material disclosed by Gironda, so as to yield the predictable result of making the device both lightweight and durable. Pfister as modified by Fagerholm, Beatty, Kustusch, Balch and Gironda does not disclose the flexible material is a material selected from: silicone or nitrile and does not disclose the flexible material is woven material. However, it .

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 1-4-21 obviates the 35 U.S.C. 103 rejections of claims 1-20 detailed in the last office action dated 8-4-20. However, applicant’s claim amendments dated 1-4-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. It is recommended that applicant amend claims 1 and 8 to include the claim limitations of the pivotable connection at the bottom of the back cover and cage body or other similar language to overcome the prior art rejections detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643